Name: Council Regulation (EU) 2015/1797 of 7 October 2015 amending Regulation (EU) No 833/2014 concerning restrictive measures in view of Russia's actions destabilising the situation in Ukraine
 Type: Regulation
 Subject Matter: Europe;  chemistry;  international affairs;  international trade
 Date Published: nan

 8.10.2015 EN Official Journal of the European Union L 263/10 COUNCIL REGULATION (EU) 2015/1797 of 7 October 2015 amending Regulation (EU) No 833/2014 concerning restrictive measures in view of Russia's actions destabilising the situation in Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision (CFSP) 2015/1764 of 1 October 2015 amending Decision 2014/512/CFSP concerning restrictive measures in view of Russia's actions destabilising the situation in Ukraine (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) On 31 July 2014, the Council adopted Regulation (EU) No 833/2014 (2). (2) Regulation (EU) No 833/2014 was amended on 8 September and 4 December 2014 by Council Regulations (EU) No 960/2014 (3) and (EU) No 1290/2014 (4), respectively. (3) On 1 October 2015, the Council adopted Decision (CFSP) 2015/1764 in order to permit certain operations concerning specific pyrotechnics in the Common Military List of the European Union, necessary for the use of launchers operated by launch service providers of Member States or established in a Member State, or for the use of launches of space programmes of the Union, its Member States or of the European Space Agency, or for the fuelling of satellites by satellites manufacturers established in a Member State. (4) Some of those amendments fall within the scope of the Treaty and, therefore, in particular with a view to ensuring their uniform application in all Member States, regulatory action at the level of the Union is necessary. (5) Regulation (EU) No 833/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Article 4 of Regulation (EU) No 833/2014, the following paragraphs are inserted: 2a. The prohibitions in points (a) and (b) of paragraph 1 shall not apply to the provision, directly or indirectly, of technical assistance, financing or financial assistance, related to the following operations: (a) the sale, supply, transfer or export and to the import, purchase or transport of Hydrazine (CAS 302-01-2) in concentrations of 70 per cent or more, provided that that technical assistance, financing or financial assistance refers to an amount of Hydrazine calculated in accordance with the launch or launches or the satellites for which it is made, and which does not exceed a total quantity of 800 kg for each individual launch or satellite; (b) the import, purchase or transport of Unsymmetrical dimethyl hydrazine (CAS 57-14-7); (c) the sale, supply, transfer or export and to the import, purchase or transport of monomethyl hydrazine (CAS60-34-4), provided that that technical assistance, financing or financial assistance refers to an amount of Monomethyl Hydrazine calculated in accordance with the launch or launches or the satellites for which it is made, insofar as the substances mentioned in points (a), (b) and (c) of this paragraph are destined for the use of launchers operated by European launch service providers, for the use of launches of European space programmes, or for the fuelling of satellites by European satellites manufacturers. 2b. The provision, directly or indirectly, of technical assistance, financing or financial assistance, related to the operations referred to in points (a), (b) and (c) of paragraph 2a shall be subject to prior authorisation by the competent authorities. Applicants for authorisation shall supply the competent authorities with all relevant information required. The competent authorities shall inform the Commission of all the authorisations granted.. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 9 October 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 October 2015. For the Council The President J. ASSELBORN (1) OJ L 257, 2.10.2015, p. 42. (2) Council Regulation (EU) No 833/2014 of 31 July 2014 concerning restrictive measures in view of Russia's actions destabilising the situation in Ukraine (OJ L 229, 31.7.2014, p. 1). (3) Council Regulation (EU) No 960/2014 of 8 September 2014 amending Regulation (EU) No 833/2014 concerning restrictive measures in view of Russia's actions destabilising the situation in Ukraine (OJ L 271, 12.9.2014, p. 3). (4) Council Regulation (EU) No 1290/2014 of 4 December 2014 amending Regulation (EU) No 833/2014 concerning restrictive measures in view of Russia's actions destabilising the situation in Ukraine, and amending Regulation (EU) No 960/2014 amending Regulation (EU) No 833/2014 (OJ L 349, 5.12.2014, p. 20).